BlaND, Judge,
delivered the opinion of the court:
This appeal is a companion appeal to Patent Appeal No. 5157, handed down concurrently herewith. Both cases were briefed in one brief by the appellants and in separate briefs by the Solicitor for the Patent Office. The records are substantially* identical and the references relied upon are the same in the two cases.
The claims in both cases are very similar except that the present claims are broader in that they call merely for an “organic halogen compound” instead of a halogenated hydrocarbon.
The claims are obviously not patentable if the claims in the companion case are not patentable, as we have held, and appellants do not *1218insist that the claims in the instant application are allowable if certain claims in the companion appeal are not allowed.
For the reasons stated in our decision in the said companion appeal,, the decision of the Board of Appeals in the instant case is affirmed'.
GakRett, Presiding Judge, sat during the arguments of this case, but because of illness took no part in its consideration or in the decision.